Order filed October 5, 2021.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00091-CV
                                    ____________

    THOMPSON HANCOCK WITTE & ASSOCIATES, INC., Appellant

                                          V.

            STANLEY SPURLING & HAMILTON, INC., Appellee


                     On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-81155-A

                                       ORDER

      On July 6, 2021, this court abated the above-captioned appeal pending
supplementation of the clerk’s record. This court ordered the trial court clerk to
provide a supplemental clerk’s record containing documents relevant to the present
appeal which were solely provided in the clerk’s record for Appeal No. 14-20-
00827-CV within 21 days of the date of that order. The trial court’s docket indicates
the appellant has relatedly made a request to the trial court for a supplemental clerk’s
record. But despite this court issuing letters to the trial court on July 29, 2021 and
August 24, 2021 requesting that the supplemental record be forwarded, the trial court
clerk still has not provided the requested record.

      Accordingly, we direct the judge of the 55th District Court to conduct a
hearing at which the trial court clerk, appellant’s counsel, and appellee’s counsel
shall participate (a) to determine the reason for failure to file the record; and (b) to
establish a date certain when the supplemental clerk’s record shall be filed. We
order the trial court to prepare a record, in the form of a reporter’s record, of the
hearing. The judge shall reduce its findings to writing and have a supplemental
clerk’s record prepared containing those findings.          The hearing record and
supplemental clerk’s record shall be filed with the clerk of this court within 30 days
of the date of this order.

      The appeal remains abated, treated as a closed case, and removed from this
court’s active docket pending supplementation of the clerk’s record for this appeal
and filing of the record from the hearing. The appeal will be reinstated on this
court’s active docket when the trial court clerk supplements the record with the
documents necessary to fully resolve this appeal, or when the parties file a motion
to dismiss the appeal or other dispositive motion. The court will also consider an
appropriate motion to reinstate the appeal filed by any party, or the court may
reinstate the appeal on its own motion.



                                        PER CURIAM



Panel Consists of Justices Wise, Bourliot, and Zimmerer.